DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply received on 12/22/2020 and 2/24/2021.
Any rejection from the previous office action, which is not restated here, is withdrawn.
					Status of the claims
	Claims 1, 5, 9, 11, 19, 20, 21, 22, 23, 39 were pending in the application.  In the response dated 12/22/2020: claims 1, 9 were amended; claims 5, 9, 20, 21, 22, 23, 39 were cancelled; and claims 41 and 42 were added. In the response dated 2/24/2021: claims 1, 9, 11 were amended; claims 41-42 were cancelled, and claims 43-55 were added.  Claims 1, 9, 11, 43-55 are now pending and are presented for examination on the merits.
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Danielle Herritt on 3/3/2021. The application has been amended as follows: 
IN THE CLAIMS:
Claim 53 (currently amended). A formulated abaloparatide drug product comprising ≤ 5% w/w beta-Asp10 of the total peptide content, and an aqueous buffer having a pH from 4.5-5.5, wherein said formulated abaloparatide drug product has an abaloparatide concentration of between 1.8 mg/mL and 2.2 mg/mL, wherein the suitability of the formulated abaloparatide drug product for administration to a subject has been established by a method comprising: detecting and quantifying the presence of ≤ 5% w/w beta-Asp10 of the total peptide content in the formulated abaloparatide drug product.
Claim 55 (cancelled).
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of CN106146648,  Blizzard (US2009/0105201), Chang (US6,770,623) and Schellinger (LCGC, 2004) as set forth in the Office Action mailed on 7/7/2020. Further US 10,568,937 teaches formulated abaloparatide, e.g., [0056]. The references do not anticipate nor make prima facie obvious the instantly claimed invention as now amended and in view of Applicants’ arguments on 12/22/2020 and 2/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Marcela M Cordero Garcia/               Primary Examiner, Art Unit 1658                                                                                                                                                                                         
MMCG 03/2021